DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment
As explained in the interview summary form, included herewith, Applicant’s representative asserted that the finality of the action posted 06/09/2022 was improper.  After consulting with his supervisor, the Examiner has taken the following course of action.  The finality of the action posted 06/09/2022 has been withdrawn such that it is considered a non-final Office action.  As such, the amendments filed 07/25/2022 should have been entered and are entered now and treated on their merits herein.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian E. Ainsworth on 08/18/2022.
The application has been amended as follows: 
In the Claims

Claim 20, line 12, “substantially rigid” has been deleted;
Claim 20, line 14,  --, wherein the rear link member is substantially rigid along an entire length thereof--  ;
Claim 24, line 25, “relatively straight” has been replaced by  --generally straight and unrotated relative to at least a portion of the back arrangement--  ; and
Claim 24, lines 26-27, “, and wherein … between the upright and reclined positions” has been deleted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636